Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards the processing of performance feedback for media presented to a user. As currently claimed, the invention receives performance feedback data regarding media presented to a user including metadata about the user, and information identifying the broadcast chain on which the media is presented. The invention is then determines, based on the metadata, the validity of the feedback based on the validity of the user, and based on the validity determination, removes the metadata identifying the user to generate a modified performance feedback. The invention then groups the modified performance feedback based on broadcast chain, and generates and transmits a group feedback value to a media proposal server.
The Examiner notes the previous claims were rejected under the combination of Xie, Apple, Evans, and Donoho. As shown, Xie discloses the concept of aggregating and providing user feedback including user identity information. Apple further teaches the concept of collecting and aggregating feedback based on broadcast channel. Evans further teaches the concept of determining validity of users. Donoho further teaches the concept of removing user identifiable data.
The Examiner notes that while the above references does teach/suggest individual elements of the claimed invention, upon further consideration, there is insufficient motivation to combine all the references without impermissible hindsight. As shown, the references do relate to the concept of collecting feedback information, each reference teaching particular concepts and functions for different purposes such as 
The Examiner further notes the following reference(s):
Calabria (US 20060143067 A1), which talks about a review system including the concept of validating users who submit reviews. Although Calabria teaches this concept, Calabria does not teach or suggest the reviews to be for media or including distribution channel. 
As such, as upon further search and consideration, while references teaches certain individual concepts, there is insufficient motivation to have combined these teachings as currently claimed at the time of the invention. As such, the Examiner has determined the claimed invention to be non-obvious. 
The Examiner further notes the claimed invention is patent eligible. As currently claimed, while the claimed invention is directed towards aggregating response to media/advertisements, the claimed invention is significantly more as the claimed invention includes concepts which addresses issues arising from computer network technology including both information integrity (through user validation) and information privacy (stripping of PII). As such, the Examiner has determined the claimed invention to be patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VINCENT M CAO/Primary Examiner, Art Unit 3622